 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 484Bartlett Collins Company and American Flint Glass Workers Union, AFLŒCIO, Petitioner.  Case 17ŒRCŒ11953 July 11, 2001 DECISION ON REVIEW AND ORDER BY MEMBERS LIEBMAN, TRUESDALE, AND WALSH On March 26, 2001, the Regional Director issued a Decision and Direction of Election, in which he found appropriate the petitioned-for unit of mold makers, ma-chinists, senior machinist, and lead man (mold-repair employees) at the Employer™s Sapulpa, Oklahoma facil-ity.  Thereafter, in accordance with Section 102.67 of the National Labor Relations Board™s Rules and Regulations, the Employer filed a timely request for review.  The Em-ployer argues that the petitioned-for unit does not consti-tute a craft unit or a functionally distinct group, and that only a wall-to-wall unit is appropriate for purposes of collective bargaining.  By Order dated April 4, 2001, the Board granted the Employer™s request for review. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. We have carefully considered the entire record in this case, including the Petitioner™s brief on review, and for the reasons set forth below, have decided to reverse the Regional Director™s finding that the petitioned-for unit is appropriate.  We conclude, contrary to the Regional Di-rector, that the smallest appropriate unit encompassing the mold-repair employees must also include the Em-ployer™s mold-cleaning employees. The Employer operates a glass tableware manufactur-ing plant at its Sapulpa, Oklahoma facility.1  The Em-ployer™s facility consists of four buildings; however, the majority of the work is performed in the manufacturing building.  The manufacturing building houses the pro-duction and maintenance department, the forming de-partment, the mold-repair shop, the mold-cleaning de-partment, and the machine repair shop.  The Petitioner seeks to represent a unit of 18 mold-repair employees.  The Regional Director found that the mold-repair em-ployees constitute a craft or a functionally distinct ho-mogenous group working in a trade or occupation for which a tradition of separate representation exists and, therefore, that the petitioned-for unit was appropriate for collective bargaining.  We disagree. The Board™s procedure for determining an appropriate unit under Section 9(b) is to examine first the petitioned-for unit.  If that unit is appropriate, then the inquiry into the appropriate unit ends.  If the petitioned-for unit is not appropriate, the Board may examine the alternative units suggested by the parties, but it also has the discretion to select an appropriate unit that is different from the alter-native proposals of the parties.  See, e.g., Overnite Transportation Co., 331 NLRB 662 (2000); NLRB v. Lake County Assn. for the Retarded, 128 F.3d 1181, 1185 fn. 2 (7th Cir. 1997).  The Board generally attempts to select a unit that is the smallest appropriate unit en-compassing the petitioned-for employee classifications.  See, e.g., R & D Trucking, 327 NLRB 531 (1999); and State Farm Mutual Automobile Insurance Co., 163 NLRB 677 (1967).  In determining whether the employ-ees possess a separate community of interest, the Board examines such factors as mutuality of interest in wages, hours, and other working conditions; commonality of supervision; degree of skill and common functions; fre-quency of contact and interchange with other employees; and functional integration.  Ore-Ida Foods, 313 NLRB 1016 (1994).  It is well settled that the unit need only be an appropriate unit, not the most appropriate unit.  Morand Bros. Beverage Co., 91 NLRB 409, 419 (1950), enfd. on other grounds 190 F.2d 576 (7th Cir. 1951).                                                            1 Since 1964 the Petitioner has represented production and mainte-nance employees in the Employer™s forming department, whom the Regional Director excluded from the unit found appropriate. We find, contrary to the Regional Director, that the pe-titioned-for employees do not constitute a craft, readily identifiable homogenous group, or departmental group, with a community of interest separate from that of cer-tain excluded employees.  The mold-repair employees are responsible for repairing, modifying, and rebuilding the molds that are used on the forming machines known as ﬁISﬂ machines, and coding machines.  They do not make molds, but manufacture small parts for machines, including orifice rings, shafts, couplings, and gauges.  Mold-repair employees must be familiar with the use of fuse welding and TIG welding, drilling, belt sanding, filling, and grinding.  However, there is no apprentice-ship program, no journeyman status, and the mold-repair employees are not required to possess any sort of li-censes or certifications such as are frequently possessed by employees in cases where the Board has found craft status. See, e.g., Burns & Roe Services Corp., 313 NLRB 1307 (1994). Further, although the absence of an apprenticeship program or the possession of licenses does not preclude finding craft status, in those cases in which the Board has found craft status, the employees were required to have extensive previous experience in their particular craft area.  Here, the Employer does not require that mold-repair employees possess any previous mold-repair experience.  Indeed, many of the mold-repair employees transferred from other excluded classifications and have absolutely no prior experience in mold repair.  The ma-334 NLRB No. 76  BARTLETT COLLINS CO. 485jority of the mold-repair em
ployees are not highly skilled 
and do not possess skill levels different from other ex-
cluded employees. 
Finally, unlike mold makers, whom the Board has 
found to constitute a trad
itional craft, see, e.g., 
Precision Cast Parts Corp.
, 224 NLRB 382 (1976), mold-repair 
employees do not perform functions traditionally associ-
ated with either the mold-m
aking craft, or any other 
craft.2  Thus, we find that the petitioned-for unit of mold-
repair employees is not a craft unit appropriate for pur-
poses of collective bargaining. 
Further, we find, for the reasons set forth below, that 
mold-repair employees do not otherwise possess a sepa-
rate community of interest ap
art from that of certain ex-
cluded employees.  Rather, we find that the smallest ap-
propriate unit encompassing the petitioned-for classifica-
tions must also include th
e mold-cleaning employees.  
The 12 mold-cleaning employees are located in close 
physical proximity to the mold-repair employees.  The 
mold-repair shop is located in the basement of the Em-
ployer™s facility.  The mold-cleaning department adjoins 
the mold-repair shop in the basementŠonly a doorway 
physically separates the two.  The mold-cleaning em-
ployees and the mold-repair employees are both super-

vised by Andy Walsh, the mold-engineering manager. 
Additionally, the functions of the mold-cleaning em-
ployees are highly integrated
 with those of the peti-
tioned-for employees.  The mold-repair employees are 
responsible for repairing, modifying, and rebuilding the 
molds, and the mold-cleaning employees are responsible 

for cleaning, repasting, and repolishing the molds.  
Mold-repair employees and mold-cleaning employees 
perform closely related work; both maintain molds for 
use by production employees.  The mold-repair employ-
ees have regular and frequent interaction with the mold-
cleaning employees in the maintenance of the equipment 
and by providing the mold-cleaners with directions and 
instruction through a logbook. 
Finally, the mold-cleaning employees and mold-repair 
employees receive the same benefits including vacation, 

insurance, holidays, retiremen
t, and insurance, and also 
are subject to the same Employer policies.  Conse-
quently, the mold-cleaning 
employees share a strong 
community of interest with the mold-repair employees, 
particularly as their work is functionally similar and inte-
                                                          
 2 Ball Bros. Co. of California
, 80 NLRB 1316 (1948), is the only 
case in which the Board found appr
opriate a separate unit of mold-
repair employees.  There, however, 
unlike here, the Board found that 
mold repairmen were skilled workers 
who in the course of repairing 
molds performed virtually all the oper
ations of the mold-making craft, 
as customarily defined within th
e collective-bargaining agreements 
within the glass container manufacturing industry. 
grated and they share common supervision.  Accord-

ingly, we find that the smallest appropriate unit including 
the petitioned-for employees must also include the 12 
mold-cleaning employees. 
We further find, contrary to the Employer™s conten-
tion, that the inclusion of the remaining classifications of 
unrepresented production employees is not required.  As 
noted above, the mold repair and mold-cleaning employ-
ees are physically located in
 the basement, away from 
most of the excluded production employees.  They spend 
the majority of their time in the mold-repair shop where 
the equipment is located, even taking most of their 
breaks there.  The mold repair and mold-cleaning em-
ployees are separately supervised from the other employ-
ees. Further, the mold-repair and mold-cleaning employees, 
as a group, essentially perform integrated functions dis-

tinct from those performed by the other unrepresented 
employees.  Both groups perform work on molds.  There 
is no evidence that any of 
the excluded employees per-
form mold-repair functions or work on the molds.  There 
is only limited overlap of functions between the lesser 
skilled mold-repair employees, mold-cleaning employ-
ees, and excluded production employees. 
Mold-repair employees apparently have some regular 
contact with production employees when the production 

employees bring metal parts to the mold shop or come to 
the mold-repair shop to talk about a particular job, and, 
on occasion, a mold-shop repair employee will go to the 
forming department to retrieve molds or effect a repair.  
However, the Employer has not established that such 
contact is anything but incidental to the performance of 
their function of repairing small parts for the Employer™s 
production machinery.  In addition, the mold repair and 
mold-cleaning employees generally do not work side by 
side with excluded employees and they are not assigned 
to work with excluded employees on teams.  Rather, the 
mold-repair employees spend a majority of their time in 
the mold-repair shop, where the equipment is located.  
Thus, it appears that the contact between the mold-repair 
and cleaning employees and 
the excluded production 
employees is not so frequent and substantial as to pre-
clude finding a separate unit appropriate. 
Although there have been seven transfers into the 
mold-repair shop from other departments, there have 
been no transfers of mold
-repair/mold-cleaning employ-
ees into other classifications.  Further, these transfers 
have occurred over a period of years and, therefore, the 
significance of such transfers is
 diminished.  So far as the 
record shows, the employee
s have no temporary inter-
change.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  486In view of the foregoing, we find that a unit of both mold-repair employees and mold-cleaning employees is an appropriate unit.  These employees are a readily iden-tifiable group with common interests distinct from other employees.  Del-Mont Construction Co., 150 NLRB 85 (1964); Carbide & Carbon Chemicals Corp., 56 NLRB 779 (1944).  The unit also is the smallest appropriate unit encompassing the petitioned-for mold-repair employees.  Overnite Transportation, supra.  Accordingly, we reverse the Regional Director™s decision and find appropriate a unit consisting of: mold makers, machinists, senior ma-chinist, lead man, and mold-cleaning employees. ORDER This proceeding is remanded to the Regional Director for further appropriate action consistent with this deci-sion.     